Exhibit 10.33

WYNN RESORTS, LIMITED

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
the date set forth below by and between Wynn Resorts, Limited, a Nevada
corporation (the “Company”), and the individual (the “Grantee”) set forth below.

A. Pursuant to the terms of the Wynn Resorts, Limited 2002 Stock Incentive Plan
(the “Plan”), the Company, hereby offers to grant to Grantee a Stock Award of
Shares of Company Common Stock as set forth immediately below, on the terms and
conditions and subject to the restrictions set forth in the Plan and this
Agreement. To accept this offer, sign one copy of this Agreement and return it
by             , 201   to the General Counsel, Wynn Resorts, Limited, Legal
Department, 3131 Las Vegas Blvd South, Las Vegas, Nevada 89109.

 

Grant Number:  

 

 

Employee:  

 

 

Grantee:  

 

 

Stock Award:  

 

  Shares of Common Stock

Grant Date:  

 

 

Purchase Price:   None  

Vesting Date:  

 

 

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

 

1. Restrictions.

1.1 Shares granted pursuant to the Stock Award may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered and
shall be subject to a risk of forfeiture as described in Section 1.2 until the
Vesting Date and any additional requirements or restrictions contained in this
Agreement or in the Plan have been otherwise satisfied, terminated or expressly
waived by the Company in writing. The Company will not be required to
(i) transfer on its books any Shares subject to the Stock Award that have been
sold or transferred in violation of the provisions of this Agreement or
(ii) treat as the owner of the Shares subject to the Award, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom such Shares
have been transferred in contravention of this Agreement.

1.2 Except as otherwise provided under the terms of the Plan, if Grantee’s
employment with the Company is terminated for any reason, then this Agreement
shall terminate and all rights of the Grantee with respect to Shares granted
pursuant to the Stock Award that have not vested up to the date of termination
shall immediately terminate. The Shares granted



--------------------------------------------------------------------------------

pursuant to the Stock Award that are subject to restrictions upon the date of
termination, and any and all accrued but unpaid dividends thereon, shall be
forfeited to the Company without payment of any consideration by the Company,
and neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such Stock Award or accrued but unpaid dividends in connection therewith.

2. Voting and Other Rights. Grantee shall have all the rights of a shareholder
with respect to the Common Stock issued pursuant to the Stock Award, including
the right to vote such Shares; provided, however, that dividends or
distributions paid with respect to any such Shares which have not vested shall
be deposited with the Company and shall be subject to forfeiture until the
underlying Shares have vested unless otherwise determined by the Administrator
in its sole discretion. Grantee shall not be entitled to interest with respect
to the dividends or distributions so deposited.

3. Retention of Share Certificates by Company. The certificate(s) representing
Shares of the Stock Award shall be held, together with a stock power endorsed in
blank, by the Company until those Shares become vested in accordance with
Section 1 hereof.

4. Taxes and Withholding. Upon the vesting of the Shares of the Stock Award as
provided in Section 1 hereof, the Company is required to withhold for taxes, and
Grantee hereby agrees to pay to the Company with respect to such Shares, in the
form of cash or a certified or bank cashier’s check, an amount sufficient to
satisfy any taxes or other amounts required by any governmental authority to be
withheld and paid over to such authority for Grantee’s account, or to otherwise
make alternative arrangements satisfactory to the Company for the payment of
such amounts in accordance with Section 12 (“Withholding Taxes”) of the Plan. To
the maximum extent permitted by law, the Company has the right to retain without
notice from salary or other amounts payable to Grantee, Shares or cash having a
value sufficient to satisfy the any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for
Grantee’s account.

 

5. General.

5.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Nevada applicable to agreements made and to be performed
entirely in Nevada, without regard to the conflicts of law provisions of Nevada
or any other jurisdiction.

5.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address on the
signature page or to such other address for a party as that party may designate
by 10 days advance written notice to the other parties. Notice shall be
effective upon the earlier of receipt or 3 days after the mailing of such
notice.

5.3. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Stock Award and the parties hereto shall act
in all matters as if the Grantee was the sole owner of this Stock Award. This
appointment is coupled with an interest and is irrevocable.

 

2



--------------------------------------------------------------------------------

5.4 Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.

5.5 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares subject to the Stock Award on or with
respect to which such other capital stock was distributed.

5.6 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.

5.7 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

5.8 No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

5.9 Severability. If any of the provisions of this Agreement are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible in accordance with the intent of the parties.

5.10. Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

5.11. Arbitration.

5.11.1 General. Except as provided in Section 5.10, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Section 5.11 and the then most
applicable rules of the American Arbitration Association. Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court

 

3



--------------------------------------------------------------------------------

having jurisdiction thereof. Such arbitration shall be administered by the
American Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Las Vegas, Nevada.

5.11.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

5.11.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

5.11.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

5.11.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this

 

4



--------------------------------------------------------------------------------

Agreement, and this Agreement shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible and to insure that the
resolution of all conflicts between the parties, including those arising out of
statutory claims, shall be resolved by neutral, binding arbitration. If a court
should find that the arbitration provisions of this Agreement are not absolutely
binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.

5.12 Compliance With Applicable Laws. The Grantee will do all acts and things,
execute, acknowledge and deliver all documents and instruments, and make all
representations and warranties that are necessary or appropriate, in the
judgment of the Company, for the purchase, vesting, holding or transfer of the
Shares subject to the Stock Award to comply with Applicable Laws.

5.13 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

5.14 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

5.15 No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon Grantee any right to continue in the employ of the
Company or any subsidiary thereof or shall interfere with or restrict the right
of the Company or its stockholders (or of a subsidiary or its stockholders, as
the case may be) to terminate Grantee’s employment any time for any reason
whatsoever, with or without cause.

5.16 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5.17 Complete Agreement. This Agreement and the Plan constitute the parties’
entire agreement with respect to the subject matter hereof and supersede all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.

5.18. Legend. In addition to any other legend which may be required by agreement
or Applicable Laws, each share certificate representing Shares shall have
endorsed upon its face a legend in substantially the form set forth below:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND TO CERTAIN
RESTRICTIONS ON TRANSFER,

 

5



--------------------------------------------------------------------------------

SALE AND HYPOTHECATION. A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS
GOVERNING SUCH RESTRICTIONS IS SET FORTH IN AN AGREEMENT, DATED AS OF
            , 201  , A COPY OF WHICH IS ON FILE AT THE CORPORATION’S PRINCIPAL
OFFICE.

5.19. Section 83(b) Election for Restricted Stock Award; Independent Tax Advice.
Under Section 83(a) of the Code, Grantee will generally be taxed on the Shares
subject to this Stock Award on the date such Shares vest and the forfeiture
restrictions lapse, based on their fair market value on such date, at ordinary
income rates subject to payroll and withholding tax and tax reporting, as
applicable. For this purpose, the term “forfeiture restrictions” means the right
of the Company to receive back any Shares subject to this Stock Award that have
not vested upon a termination of employment. Under Section 83(b) of the Code,
Grantee may elect to be taxed on the Shares on the Grant Date, based upon their
fair market value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable, rather than when and as the
Shares that have not vested cease to be subject to the forfeiture restrictions.
If Grantee elects to accelerate the date on which Grantee is taxed on the Shares
under Section 83(b), an election (an “83(b) Election”) to such effect must be
filed with the Internal Revenue Service within 30 days from the Grant Date and
applicable withholding taxes must be paid to the Company at that time.

The foregoing is only a summary of the federal income tax laws that apply to the
Shares under this Agreement and does not purport to be complete. The actual tax
consequences of receiving or disposing of the Shares are complicated and depend,
in part, on Grantee’s specific situation and may also depend on the resolution
of currently uncertain tax law and other variables not within the control of the
Company. THEREFORE, GRANTEE SHOULD SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH GRANTEE IS SUBJECT. By accepting
this Agreement, Grantee acknowledges and agrees that Grantee has either
consulted with a competent tax advisor independent of the Company to obtain tax
advice concerning the Shares in light of Grantee’s specific situation or has had
the opportunity to consult with such a tax advisor and has chosen not to do so.

If Grantee determines to make an 83(b) Election, it is Grantee’s responsibility
to file such an election with the Internal Revenue Service within the 30-day
period after the Grant Date, to deliver to the Company a signed copy of the
83(b) Election, to file an additional copy of such election form with Grantee’s
federal income tax return for the calendar year in which the Grantee Date
occurs, and to pay applicable withholding taxes to the Company at the time that
the 83(b) Election is filed with the IRS.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
            , 201  .

 

WYNN RESORTS, LIMITED By  

 

Print_Name:  

 

Title:  

 

 

Address for Notices:     

3131 Las Vegas Boulevard South

Las Vegas, NV 89109

Attention: Legal Department

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

GRANTEE Signature  

 

Print_Name:  

 

 

Address for Notices:     

 

 

 

    

 

7